DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 12/31/21.  Claims 1-20 are pending.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-20 recite(s) a method and systems for certain methods of organizing human activities, which is subject matter that falls within the 
determining there is vital sign stability for a set of the admitted individuals based on the second vital sign being within a predetermined threshold; 
automatically generating a set of eligible individuals for a discharge queue, the set of eligible individuals including the set of the admitted individuals for which the vital sign stability was determined; Page 9 of 20 4851-8147-4253 viApplication No. 15/614,281Attorney Docket No. 27098.274832 Response Filed 12/31/2020 Reply to Office Action of: 10/01/2020 
sorting the set of eligible individuals in the discharge queue by; identifying sorting conflicts between a first and second individual in the set of eligible individuals by determining that the length of stay associated with the first and second individuals are within a predetermined threshold;
 analyzing additional prioritization parameters comprising disability and age; wherein the length of stay, age, and disability, for the set of eligible individuals is determined by accessing the electronic medical records; 
resolving conflicts in the discharge queue by prioritizing eligible individuals having an age above a first predetermined threshold or below a second predetermined threshold, and prioritizing eligible individuals having a disability over eligible individuals having no disability; and 
responsive to resolving the sorting conflict, autonomously generating a prioritized discharge queue comprising a structured hierarchical list wherein the first individual is prioritized over the second individual… Page 10 of 20 4851-8147-4253 viApplication No. 15/614,281Attorney Docket No. 27098.274832 Response Filed 12/31/2020 Reply to Office Action of: 10/01/2020 
continuously updating the prioritized discharge queue to generate an updated prioritized discharge queue; and displaying the updated prioritized discharge queue on the at least one caregiver device.

	Similarly, claim 8 recites:  
determining eligible individuals for a discharge queue by screening admitted individuals having been admitted for a visit to an emergency department of a medical facility but for which a discharge order has not been placed;
 receive, in real time, a first vital sign and a second vital sign from a medical device associated with each of the admitted individuals; Page 6 of 20 4851-8147-4253 viApplication No. 15/614,281Attorney Docket No. 27098.274832 Response Filed 12/31/2020 
Reply to Office Action of: 10/01/2020 determine there is a vital sign stability for a set of the admitted individuals based on the second vital sign being within a predetermined threshold; 
automatically generate a set of eligible individuals for a discharge queue, the set of eligible individuals including the set of the admitted individuals for which the vital sign stability was determined; 
prioritizing the set of eligible individuals in the discharge queue by sorting based on a length of stay, wherein the eligible individuals having a longer length of stay are prioritized over the eligible individuals having a shorter length of stay; 

analyzing each of disability and age; 
wherein the length of stay, age, and disability, for the set of eligible individuals is determined by accessing the electronic medical records; 
resolving sorting conflicts in the discharge queue by prioritizing eligible individuals having an age above a first predetermined threshold or below a second predetermined threshold, and
 prioritizing eligible individuals having a disability over eligible individuals having no disability;
 responsive to resolving the sorting conflict, autonomously generating a prioritized discharge queue comprising a structured hierarchical list wherein the Page 7 of 20 4851-8147-4253 viApplication No. 15/614,281Attorney Docket No. 27098.274832 Response Filed 12/31/2020 Reply to Office Action of: 10/01/2020first individual is prioritized over the second individual;
continuously updating the prioritized discharge queue to generate an updated prioritized discharge queue
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims 1 and 14 recites additional limitation(s), including the steps of:  accessing a first data structure comprising admitted individuals having been admitted for a visit to an emergency department of a medical facility.  Claims 1, 8, and 14 each recite: electronically communicating the prioritized discharge queue to at least one caregiver device; displaying the prioritized discharge queue on at least one caregiver device; displaying the updated prioritized discharge queue on the at least one caregiver device.”   The retrieval, transmission and display of information are generic functions well-understood, routine and conventional activity, 
The additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Examples of insignificant extra-solution activity include mere data gathering, selecting a particular data source or type of data to be manipulated, and insignificant application. In the instant case the additional steps amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 
To further support the finding of the identified features are conventional, the courts have recognized certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)). These features include these include “storing and retrieving information in memory” and receiving (or transmitting) data over a network as recited in claim as recited in claims 1,8, and 14.
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (Emphasis added));
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 2-7 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-7 fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-7 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 9-13 are dependent from Claim 8 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the 9-13 fail to recite significantly more than the abstract idea. Therefore, claim(s) 9-13 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 15-20 are dependent from Claim 14 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the 15-20 fail to recite significantly more than the abstract idea. Therefore, claim(s) 15-20 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive. 
(A) 	 Applicant argues the rejection under 35 USC 112(b).
	In response, the previous rejections have been withdrawn due to the amendment filed 12/30/21.  
(B) 	Applicant argues the rejection of the claims under 35 USC 101, and asserts that the claims are patent eligible because the abstract idea is integrated into a practical application.
	In response, the claimed judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e).
In accordance with MPEP 2106.05 (a), if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed 
For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. While applicant argues that the claimed invention is analogous to that which is claimed in Enfish, the examiner disagrees.  The improvement recited in the claimed invention and argued by the applicant is to the abstract idea itself.  
The courts have indicated certain methods may not be sufficient to show an improvement to technology. These include the following, which are analogous to applicants claimed invention: 
A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
A general method of screening emails on a generic computer, Symantec, 838 F.3d at 1315-16, 120 USPQ2d at 1358-59
Applicant’s arguments are not persuasive, and the rejections under 35 USC 101 have been maintained.  

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Anthony et al (Anthony, Mary K., and Diane Hudson-Barr. “A Patient-Centered Model of Care for Hospital Discharge.” Clinical Nursing Research May 2004, vol. 13, no. 2, pp 117–36) discloses a study to determine if patients were able to identify and rank their information needs prior to being admitted to the hospital 
Jette et al (Jette, D. U., Grover, L., & Keck, C. P. “A qualitative study of clinical decision making in recommending discharge placement from the acute care setting.” Physical therapy, March 2003; vol. 83, no. 3, pp224–236) discloses a study to t explore and describe using qualitative research methods the decision-making process engaged in by physical therapists and occupational therapists when making recommendations about the discharge of patients from the acute care setting.
Rath et al (US 20150305688 A1) teaches a method of determining discharge readiness condition for a patient, based upon monitored physiological traits and non-physiological parameters.  
An et al (US 20170231568 A1)   teaches a system configured to generate one or more health status indicators indicating patient health status and stability indicators to provide an indication of readiness for patient discharge from or a risk of admission to a hospital.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Rachel L. Porter/Primary Examiner, Art Unit 3626